                              FILED                  U.S. Department of Justice
                           IN CLERK'S OFFK
                                      OFFICE
                     US   DISTRICT
                              ■RiCT COURT E.D.N.Y.
                                          E


                     A      SEP 0 3 2019       ★     United States Attorney
                                                     Eastern District ofNew York

DMP/SK/JMH           BROOKLYN UhPICE                 27} Cadman Plaza East

F. #2015R00517                                       Brooklyn, New York IJ20J



                                                     September 3,2019

By ECF and By Hand
                                                      CR19-402
Clerk of the Court
(for forwarding to the randomly assigned U.S. District Judge)
United States District Court
Eastern District of New York
225 Cadman Plaza East                                             JOHNSON,J.
Brooklyn, New York 11201

The Honorable Nicholas G. Garaufis
United States District Court                                       BULSARA, M.J.
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States y. Ruslan Maratovlch Asainoy


Dear Clerk of the Court and Judge Garaufis:

              Pursuant to Local Rule 50.3.2, the goyemment hereby notifies the Court that
the aboye-captioned case is presumptiyely related to United States y. Mirsad Kandic. No. 17-
CR-449(NGG)("Kandic"), and respectfully requests that it be reassigned to Judge Garaufis.

               Local Rule 50.3.2(b)(1) proyides for a "presumption that one case is 'related'
to another when the facts of each arise out ofthe same charged criminal scheme(s),
transactions(s), or eyent(s), eyen if different defendants are inyolyed in each case." Local
Rule 50.3.2(c)(1) directs the United States Attorney's Office to "giye notice to all relevant
judges whenever it appears that one case may be presumptively related to another pursuant to
Section (b)(1)." The same Local Rule further instructs the government to "state clearly
whether its purpose is . . . [to] seek[] reassignment."

              This letter constitutes the notice directed by Local Rule 50.3.2(c)(1). This
case is presumptively related to Kandic because the facts of Asainov's case arise out ofthe
same criminal schemes and events charged in Kandic. Specifically, the defendants in both
cases conspired together to provide material support and resources to the Islamic State of
Iraq and al-Sham ("ISIS"), a designated foreign terrorist organization. They both travelled
from Brooklyn, New York, where they knew each other, to Istanbul, Turkey, where they
arrived on the same day, and made their way to Syria to join and work for ISIS. Indeed, in
an April 15, 2015, message sent over a social media application, Asainov referred to Kandic
as "my friend he is in Turkey" and "the brother who made a road for me for Jihad and he
gave me dawa [i.e., religious advice] about it and with him I have entered Sham [Syria]."

             In addition, there is some overlap in witnesses and evidence against both
defendants. For example, both defendants were in contact with an NYPD confidential
informant(the "CI"). Asainov sought to obtain hinds from the CI to purchase weapons and
equipment for ISIS. See ECF No. 5, 9-18 (redacted complaint). Kandic was to serve as
the middle-man for that transaction.

               As the case is thus presumptively related, the government respectfully submits
that reassignment would be appropriate, as it would likely result in a "significant savings of
judicial resources," and would "serve the interests ofjustice." S^ Local Rule 50.3.2(b)(2).


                                                   Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                   United States Attorney

                                           By:     /s/ J. Matthew Haggans
                                                  Douglas M. Pravda
                                                  Saritha Komatireddy
                                                  J. Matthew Haggans
                                                  Assistant U.S. Attorneys
                                                  (718)254-7000

cc:    Clerk of Court(NOG)(By ECF)
       James Branden & Bobbi Stemheim,Esqs.(By Email)
              (Attorneys for Mirsad Kandic)
       Susan Kellman, Esq.(By Email)
              (Attorney for Ruslan Maratovich Asainov)
